              Case 1:18-cr-00303-JMF Document 148 Filed 10/30/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :     18-CR-303-1 (JMF)
                                                                       :
GERMAN MARMOLEJOS,                                                     :          ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The Court has reviewed the Government’s letter of earlier today. See ECF No. 147. No later
than November 6, 2020, the Government shall file a joint status letter and, if a suitable facility has
been identified (and defense counsel agrees it is suitable), submit (by ECF and, simultaneously, by
email in Microsoft Word format) a proposed Order. In the joint letter, counsel should provide their
views on whether the November 12, 2020 conference should be held or adjourned until after the
competency evaluation process runs its course.

       If either party believes that November 12, 2020 proceeding should be held, counsel should
explain in their letter why and indicate their views on (1) whether the proceeding should be held in
person or remotely; and (2) whether, if permitted under the Constitution, the Federal Rules, and the
CARES Act, the Defendant consents to a remote proceeding or to waiving his appearance altogether.
Counsel should indicate whether the Defendant would be capable of participating in a remote
proceeding and, if so, by what means (telephone or videoconferencing technology).

        After reviewing the parties’ joint letter, the Court will issue an order indicating whether the
proceeding will be held and, if so, how; and addressing any other relevant deadlines and information.
If a proceeding is held, it may have to be at a different time. To that end, counsel should indicate in
their joint letter dates and times during the week of the currently scheduled proceeding that they would
be available for a proceeding, whether in person or remote. In the event of a remote proceeding,
counsel should review and comply with the Court’s Emergency Individual Rules and Practices in Light
of COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-furman.

        SO ORDERED.

Dated: October 30, 2020                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
